DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Claims 8-11, 22-24, 26, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021.
Applicant's election with traverse of Invention I, Species A) (claims 1-6, 12-13, and 15-17) in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the ground(s) that “examining claims 8-11, 22-24, 26, and 28 is not believed to involve a serious burden on the Examiner” (Page 1 of “Response to Election” filed 12/01/2021).  This is not found persuasive because, as stated in the restriction required filed 10/12/2021, and reiterated by Application in response filed 12/01/2021, the two inventions are classified in separate subclasses. Additionally, the species and subspecies require different searches, as laid out within the restriction requirement. While Examiner understands and appreciates arguments regarding overlapping search requirements, and the addition of “only five (5) additional claims”, Examiner would like to remind Applicant that should allowable subject matter be found within the independent claim that does not specifically exclude previously non-elected species/subspecies, the election may be withdrawn, and the claims related to said species/subspecies may be rejoined. Similarly, if the method claims require all allowable matter of the originally .
The requirement is still deemed proper and is therefore made FINAL.
Specification
2)	The disclosure is objected to because of the following informalities:
Paragraph [0026], line 3, “the introducer member 133” should read “the introducer member 113” for continuity and to avoid a potential drawing objection for using different reference numerals for the same part
Paragraph [0028], line 6, “activation ember” should read “activation member” for clarity and correctness
Paragraph [0029], line 4, “needles” should read “needle” for clarity and grammatical correctness
Paragraph [0030], line 3, “132 controllable” should read “132 is controllable” for grammatical correctness
Paragraph [0048], line 4, “Figs. 1and 2” should read “Figs. 1 and 2” for correctness
Paragraph [0054], lines 4 and 7, “internal passageway 226” should read “internal passageway 266” for continuity and to avoid a potential drawing objection for using different reference numerals for the same part
Appropriate correction is required.
Claim Objections
3)	Claim 3 is objected to because of the following informalities:  
Claim 3, line 2, “sensor being configured” should read “sensor being further configured” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “tissue back pressure” in line 4. However, it is unclear if this “tissue back pressure” is a further recitation of “tissue back pressure” in claim 1, line 7, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “tissue back pressure” of claim 16, line 4 as “the tissue back pressure”, referring to “tissue back pressure” of claim 1, line 7. 
Claim 17 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 16.
Claim Rejections - 35 USC § 102
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9)	Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochman (U.S. PGPUB 20180318501), hereinafter Hochman.
	Regarding claim 1, Hochman teaches a drug delivery device (as shown in Fig. 2) comprising:
	a reservoir (Fig. 2; 32) filled of fillable with a drug [Paragraph 0032];
	an administration member (Fig. 3; 140) connected to or connectable in fluid communication with the reservoir [Paragraph 0031], and configured for insertion into [Paragraph 0022] and retraction from a patient (Examiner interprets 140 to be configured for retraction from a patient due to being capable of being removed from a patient);
	a drive assembly (Fig. 2; 34) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraph 0032]; and
	a pressure sensor (Fig. 4; 40) configured to detect t least tissue back pressure during use of the drug delivery system [Paragraphs 0039, 0042].
	Regarding claim 2, Hochman teaches the drug delivery system of claim 1, the pressure sensor being in fluid communication with the administration member following 
	Regarding claim 3, Hochman teaches the drug delivery system of claim 1, the pressure sensor being further configured to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient [Paragraph 0033, lines 5-10].
	Regarding claim 4, Hochman teaches the drug delivery system of claim 1, wherein the pressure sensor is disposed immediately upstream of an inlet of the administration member [Paragraph 0033, lines 19-21].
	Regarding claim 12, Hochman teaches the drug delivery system of claim 1, comprising a second pressure sensor to detect drive pressure during operation of the drive assembly to urge the drug from the reservoir and to the patient [Paragraph 0033, lines 5-10] (Hochman explicitly states that “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” (emphasis added by Examiner)).
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hochman.
	Regarding claim 5, Hochman teaches the drug delivery system of claim 4. However, Hochman fails to explicitly teach wherein a distance between the pressure sensor and the inlet of the administration member is less than or equal to 10 mm.
	It appears that the system of Hochman would operate equally well with the claimed distance between the pressure sensor and the inlet of the administration member being less than or equal to 10 mm, as Applicant has not disclosed that the range claimed solves an stated problem or is for any particular purpose, simply indicating that the distance “may” be within the claimed ranges (Applicant Specification Paragraph [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hochman to include a distance between the pressure sensor and the inlet of the administration member being less than or equal to 10 mm, as it appears to be an arbitrary design consideration which fails to patentably distinguish over Hochman.
13)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hochman in view of MeritMedical (“Meritrans, MER212”, 2015), hereinafter MeritMedical (date of 2015 proven via WayBackMachine, as attached).

a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi, or 
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi.
MeritMedical teaches a pressure sensor (Meritrans® Pressure Transducer MER212) wherein at least one or (a) or (b):
a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi (minimum detectable pressure is -50 mmHg, which equates to     -0.96 psi, which is less than 0.5 psi) (page 2, “Specifications”), or
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi (maximum detectable pressure is 300 mmHg, which equates to 5.8 psi, which is less than 100 psi) (page 2, “Specifications).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hochman to explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is equal to or less than 0.5 psi, or 
a maximum pressure detectable by the pressure sensor is less than or equal to 100 psi.

14)	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hochman in view of MeritMedical, further in view of Sensor Products (“Tactilus”, 2011), hereinafter Sensor Products (date of 2011 proven via WayBackMachine, as attached).
Regarding claim 13, Hochman teaches the drug delivery system of claim 12. However, Hochman does not explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or
a maximum pressure detectable by the second pressure sensor is higher than a maximum pressure detectable by the pressure sensor.
MeritMedical teaches a pressure sensor (Meritrans® Pressure Transducer MER212) wherein a minimum pressure detectable is -0.96 psi and a maximum pressure detectable is 5.8 psi.
It would have been obvious to one of ordinary skill in the art to have modified the pressure sensor to explicitly be the sensor taught by MeritMedical, as the pressure sensor of MeritMedical is stated as being an exemplary pressure sensor to be utilized within Hochman.
However, Hochman in view of MeritMedical does not explicitly teach wherein at least one of (a) or (b):
a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or

Sensor Products teaches a force sensor wherein a minimum pressure detectable is 0.1 psi and a maximum pressure detectable 2000 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second pressure sensor of Hochman to by the sensor taught by Sensor Products, therefore meeting the claimed limitations of: 
(a)	a minimum pressure detectable by the pressure sensor is lower than a minimum pressure detectable by the second pressure sensor, or
(b)	a maximum pressure detectable by the second pressure sensor is higher than a maximum pressure detectable by the pressure sensor.
Doing so would be well known in the art, as Hochman teaches “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” (emphasis added by Examiner).
Regarding claim 15, Hochman teaches the drug delivery system of claim 12. However, Hochman does not explicitly state wherein the pressure sensor is configured to detect pressure within a first range between 0 and 100 psi or any sub-range within the first range, and the second pressure sensor is configured to detect pressure within a second range between 10 and at least 100 psi or any sub-range within the second range.

It would have been obvious to one of ordinary skill in the art to have modified the pressure sensor to explicitly be the sensor taught by MeritMedical, as the pressure sensor of MeritMedical is stated as being an exemplary pressure sensor to be utilized within Hochman.
However, Hochman in view of MeritMedical does not explicitly teach the second pressure sensor is configured to detect pressure within a second range between 10 and at least 100 psi or any sub-range within the second range.
Sensor Products teaches a force sensor wherein a minimum pressure detectable is 0.1 psi and a maximum pressure detectable 2000 psi, which includes a sub-range between 10 and at least 100 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second pressure sensor of Hochman to by the sensor taught by Sensor Products. 
Doing so would be well known in the art, as Hochman teaches “in addition to an in-line pressure sensor, the pressure sensor may be a force sensor located within or connected to the thumb plate that drives the syringe plunger 58 or a force sensor that is internal to the drive unit 50 that measure the force applied to the syringe plunger” (emphasis added by Examiner).
15)	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hochman in view of Säll et al. (U.S. PGPUB 2080236185), hereinafter Säll.

to determine if delivery of a dose of the drug is complete, and if delivery of the dose of the drug is complete, to measure the tissue back pressure; and
to determine if the tissue back pressure is below a predetermined vale subsequent to (a).
Säll teaches a drug delivery system (as shown in Fig. 1) comprising:
	a reservoir (Fig. 4; 58) filled or fillable with a drug [Paragraph 0036];
	an administration member (Fig. 4; 59) connected to or connectable in fluid communication with the reservoir [Paragraph 0036], and configured for insertion and retraction from a patient (through movement of the drug delivery system as a whole);
	a drive assembly (Fig. 4; 54, 55, 56, 57) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraph 0036]; and
	a pressure sensor (Fig. 3; 80) configured to detect a pressure during use of the drug delivery system [Paragraphs 0035-0036]; 
	a controller (Fig. 3; 60) coupled to the pressure sensor (as shown in Fig. 3) and configured:
to determine if delivery of a dose of the drug is complete [Paragraph 0036], and if delivery of the dose of the drug is complete, to measure the pressure [Paragraph 0037].

However, Hochman in view of Säll fails to teach determining if the tissue back pressure is below a predetermined value subsequent to (a).
As Hochman, both alone and in view of Säll, comprises a controller with the ability to take tissue back pressure measurements at differing points in time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hochman in view of Säll to teach determining if the tissue back pressure is below a predetermined value subsequent to (a). Doing so would be well within the scope of ability for the device due to its specifications.
	Regarding claim 17, Hochman in view of Säll teaches the drug delivery system f claim 16, comprising an output device (Fig. 3; 115), wherein the controller is configured to control the output device at least one to notify or alert the patient or user if the tissue back pressure is below the predetermined value (claim 5). 
Conclusion
16)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPUB 20150190588 to Hanson teaches a drug delivery system (as shown in Fig. 1A) comprising: 

an administration member (Fig. 4; 214 and 234) connected or connectable in fluid communication with the reservoir (via intervening structure) [Paragraph 0047], and configured to insertion into [Paragraph 0057] and retraction from [Paragraphs 0034, 0056] (Examiner interprets the administration member to further be configured for retraction from a patient, as the drug delivery system may be removed from the patient, thus “retracting” the administration member) a patient; 
a drive assembly (Fig. 1B; 100) configured to urge the drug from the reservoir and to the patient via the administration member [Paragraphs 0052, 0054]; and
a pressure sensor [Paragraph 0064].
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783